[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-14274                ELEVENTH CIRCUIT
                                                            MARCH 25, 2010
                         Non-Argument Calendar
                                                              JOHN LEY
                       ________________________
                                                               CLERK

                  D. C. Docket No. 99-10035-CR-KMM

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

JERMAINE MATHIS,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (March 25, 2010)

Before BLACK, BARKETT and HULL, Circuit Judges.

PER CURIAM:
       Jermaine Mathis was convicted of cocaine and crack cocaine offenses in

2003. Pursuant to the Sentencing Guidelines, the district court found that Mathis’s

base offense level for these crimes was 24. The district court sentenced Mathis as a

career offender, however, with a base offense level of 34 and a criminal history

category of VI; this resulted in a sentencing range of 262 to 327 months. The

district court sentenced Mathis to 262 months.

       Mathis then moved the district court to reduce his sentence pursuant to 18

U.S.C. § 3582(c)(2), and the district court denied the motion. This pro se motion

was based on Amendments 506, 706, 711, 713, and 715 to the Sentencing

Guidelines.1 Mathis now appeals the denial of this motion, arguing (again pro se)

that the district court erred in concluding that his present claims had already been

adjudicated in a previous § 3582(c)(2) motion. Specifically, although he

acknowledges that he filed a previous § 3582(c)(2) motion based on Amendment

706, Mathis emphasizes that the present motion is also based on Amendments 506

and 715. He argues that Amendment 715 would lower his offense level by two

levels—from 24 to 22—and Amendment 506 would then reduce the applicable

       1
         Mathis does not renew his challenges based on Amendments 711 and 713 in this appeal.
Moreover, to the extent Mathis relies on Amendment 706, his appeal fails under the law-of-the-
case doctrine. Under this doctrine, an issue decided at one stage of the litigation, and not
challenged on appeal, is binding at later stages of the same case. United States v. Escobar-
Urrego, 110 F.3d 1556, 1560 (11th Cir. 1997). Because the district court denied Mathis’s initial
challenge under Amendment 706, and Mathis did not appeal that decision, he cannot now argue
that Amendment 706 reduces his sentence.

                                               2
sentence under the career offender provision. After reviewing the briefs and record,

we affirm.2

       Although a district court generally cannot modify a term of imprisonment

once it has been imposed, § 3582(c)(2) provides a narrow exception:

       [I]n the case of a defendant who has been sentenced to a term of
       imprisonment based on a sentencing range that has subsequently been
       lowered by the Sentencing Commission pursuant to 28 U.S.C.
       § 994(o), upon motion of the defendant or the Director of the Bureau
       of Prisons, or on its own motion, the court may reduce the term of
       imprisonment, after considering the factors set forth in [18 U.S.C.
       § 3553(a)] to the extent that they are applicable, if such a reduction is
       consistent with applicable policy statements issued by the Sentencing
       Commission.

18 U.S.C. § 3582(c)(2). If a retroactive amendment does not have the effect of

lowering the defendant’s applicable guideline range, then a reduction of a term of

imprisonment based on that amendment is not “consistent with applicable policy

statements issued by the Sentencing Commission”; such a reduction is not,

therefore, authorized under § 3582(c)(2). U.S.S.G. § 1B1.10(a)(2)(B). Importantly,

proceedings under § 3582 do not constitute a de novo resentencing; rather, “all




       2
         In a § 3582(c)(2) proceeding, we review de novo the district court’s legal conclusions
regarding the scope of its authority under 18 U.S.C. § 3582(c)(2). United States v. James, 548
F.3d 983, 984 (11th Cir. 2008). “Once it is established that 18 U.S.C. § 3582 applies, a district
court’s decision to grant or deny a sentence reduction is reviewed only for abuse of discretion.”
Id. at 984 n.1.

                                                 3
original sentencing determinations remain unchanged.” United States v. Bravo, 203

F.3d 778, 781 (11th Cir. 2000).

      Here, Mathis’s Amendment 715 argument is unavailing. Mathis was

sentenced as a repeat criminal, such that his offense level of 34 was based on the

career-offender Sentencing Guideline, § 4B1.1(b)(B), not on the drug-crime

sentencing guideline, § 2D1.1(c)(8). As a result, although Amendment 715 would

have reduced Mathis’s base level from 24 to 22 had Mathis been sentenced

pursuant to § 2D1.1(c)(8), that amendment has no effect on Mathis’s sentence

under § 4B1.1(b)(B). See United States v. Moore, 541 F.3d 1323, 1327–28 (11th

Cir. 2008), cert. denied, 129 S.Ct. 1601 (2009) (holding when a defendant is

sentenced as a career offender and his guideline range is determined on that basis,

he is not entitled to resentencing under § 3582(c)(2) because his guideline range

would not change).

      Mathis’s argument pursuant to Amendment 506 also fails. Amendment 506

went into effect in 1994, several years before Mathis was originally sentenced. See

U.S.S.G. App. C., Vol. 1 (Amend. 506). The Supreme Court then invalidated

Amendment 506 in 1997—also before Mathis was sentenced. See United States v.

LaBonte, 520 U.S. 751, 757–62 (1997). In short, Amendment 506 was not in effect

at any time relevant to Mathis’s sentencing.



                                          4
      None of the amendments Mathis has identified dictate that his sentence

should be reduced. Accordingly, the district court’s decision is affirmed.

      AFFIRMED.




                                          5